[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  JULY 8, 2008
                               No. 07-15594
                                                                THOMAS K. KAHN
                           Non-Argument Calendar
                                                                    CLERK
                         ________________________

                            BIA No. A73-874-193

KIANANUA VUNZI,


                                                         Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                         Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                 (July 8, 2008)

Before ANDERSON, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Kiananua Vunzi petitions for review of the decision of the Board of
Immigration Appeals that denies his motion to reopen. Vunzi argues that the

Board abused its discretion when it denied his motion as untimely after he

allegedly established changed circumstances in the Democratic Republic of Congo.

We deny the petition.

      We review the denial of a motion to reopen for abuse of discretion. Abdi v.

U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005). The review is “limited to

determining whether there has been an exercise of administrative discretion and

whether the matter of exercise has been arbitrary or capricious.” Id. (internal

quotation omitted). The BIA shall not grant a motion to reopen “unless . . . [the]

evidence sought to be offered is material and was not available and could not have

been discovered or presented at the former hearing.” 8 C.F.R. § 1003.2(c)(1). A

motion to reopen “must be filed no later than 90 days after the date on which the

final administrative decision was rendered in the proceeding sought to be

reopened.” Id. § 1003.2(c)(2). The deadline is “mandatory and jurisdictional,”

Abdi, 430 F.3d at 1150, but does not apply to a motion to reopen “[t]o apply or

reapply for asylum or withholding of deportation based on changed circumstances

arising in the country of nationality[,] . . . if such evidence is material and was not

available and could not have been discovered or presented at the previous hearing.”

Id. § 1003.2(c)(3)(ii).



                                            2
      Vunzi concedes that his motion was untimely, but contends that he presented

sufficient evidence of changed circumstances. The Board dismissed Vunzi’s

appeal on November 30, 2004, and he did not move to reopen his proceedings until

July 19, 2007. Vunzi submitted affidavits from his mother and son that the Congo

government arrested, detained, and tortured his family members because of

Vunzi’s political activities in the United States with the Union for Democracy and

Social Progress. Vunzi’s argument fails.

      The Board did not abuse its discretion when it denied the motion to reopen

as untimely. The Board found that Vunzi’s evidence involved a change in personal

circumstances, not a change in country conditions. Changed personal

circumstances do not qualify as “changed circumstances” under section

§ 1003.2(c)(3)(ii). See He v. Gonzales, 501 F.3d 1128, 1132 (9th Cir. 2007);

Haddad v. Gonzales, 437 F.3d 515, 517-18 (6th Cir. 2006); Wang v. Bd. of

Immigration Appeals, 437 F.3d 270, 273 (2d Cir. 2006); Zhao v. Gonzales, 440
F.3d 405, 407 (7th Cir. 2005). The Board also found that Vunzi’s evidence

included undated photocopies of affidavits and Vunzi failed to explain “why he

was unable to submit the originals.” Substantial evidence supports these findings.

      PETITION DENIED.




                                           3